Citation Nr: 0932836	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08- 18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1951 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's vision problems first 
demonstrated many years after discharge, and are not related 
to service or to an incident of service origin.


CONCLUSION OF LAW

Vision problems were not incurred in or aggravated by the 
Veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2007 and April 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran received a 
notice letter in April 2008.  However, it is inapplicable in 
this case given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All pertinent private treatment 
records, adequately identified by the Veteran, have been 
associated with the claims folder, and the Veteran was 
provided an opportunity to set forth his contentions.  The 
Board acknowledges that the Veteran has not been accorded VA 
examinations pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, separation 
examination does not indicate any vision problems and shows 
that the Veteran's conjunctivitis had resolved.  Further, 
available post-service medical records do not indicate that 
there is a link between the current vision problems and in-
service conjunctivitis, or otherwise related to service. 
 Thus, a remand to accord the Veteran an opportunity to 
undergo a VA examination or obtain a medical opinion that 
specifically address the etiology of the vision problems on 
appeal is not necessary.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that the reason that his service medical 
records do not reflect any treatment for his vision problems 
after 1968 is due to his flight status.  He states that he 
has been treating his eyes since service by washing them with 
water every three to four hours, and saw a specialist only in 
2007.

Service treatment records reveal that at his August 1951 
enlistment examination, the Veteran was noted to have normal 
eyes and vision (20/20).  He was hospitalized for one week in 
1965 for conjunctivitis.  Records from May 1966 to February 
1967 show treatment for kerato-conjunctivitis of the 
bilateral eyes.  The Veteran was noted to have recovered from 
kerato-conjunctivitis by February 1967.  In February 1968, 
early bilateral pterygium was noted.  Numerous annual 
examinations show no unresolved eye troubles and show a 20/20 
vision.  The Veteran's February 1971 separation examination 
notes eye troubles in 1965 and a one-week hospitalization, 
showing that there were no complications and no sequela.  

The Veteran underwent private treatment for his vision 
problems from July 2005 to November 2008.  The Veteran 
complained of noticing blur spot center of left eye, 
sensitivity to light and discharge.  The Veteran was 
diagnosed with wet age-related macular degeneration of left 
eye, dry age-related macular degeneration of right eye, and 
mild cataracts.  In May 2008, the Veteran's private physician 
noted that the Veteran was seen for treatment every three 
months, and that the Veteran's visual acuity was OD 20/30 and 
OS 20/400.  

For the Veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown vision problems 
to service.  Neither has occurred in this case.  Since the 
separation examination shows that the Veteran's 
conjunctivitis was resolved, no other eye problems were 
noted, and no evidence of vision problems are seen until July 
2005, there would have to be competent medical evidence 
linking such a vision problem to service and the record does 
not contain such medical evidence.  The Veteran's macular 
degeneration is specifically shown to be related to age.  
Furthermore, the Veteran has provided mere assertions that 
his cataracts and dry eyes are related to service, but has 
provided no medical evidence showing any connection to 
service-related injuries, specifically conjunctivitis.  
Lastly, the Board notes that the Veteran was diagnosed with 
vision problems more than 34 years after his separation from 
service.  This lengthy period without post-service treatment 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board is sympathetic to the Veteran's contentions that 
his current vision problems are related to conjunctivitis in 
service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about the symptoms that 
he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In conclusion, while the Board acknowledges the Veteran's 
sincere belief that the conjunctivitis in service 
significantly impacted his vision, the separation examination 
shows that the Veteran's conjunctivitis was resolved and no 
treatment records show that his conjunctivitis has caused or 
contributed to his current vision problems.  Even assuming 
that the Veteran continued to suffer from conjunctivitis 
since service, there is no competent or credible medical or 
lay evidence linking conjunctivitis to current vision 
disorders. Given the lack of credible evidence of any vision 
disorders for decades after service, the absence of a medical 
opinion linking the Veteran's vision problems to service, the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-the doubt doctrine is inapplicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vision problems is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


